NOTE:   This order is nonprecedential.

  mniteh ~tates Qi:ourt of §ppeaIs
      for tbe jfeheraI Qi:irruit

           HALLMARK-PHOENIX 3, LLC,
                   Plaintiff-Appellant,
                            v.
                   UNITED STATES,
                   Defendant-Appellee.


                        2011·5089


   Appeal from the United States Court of Federal
Claims in case no. 11-CV-098, Judge Francis M. Allegra.


                      ON MOTION


                       ORDER
    Upon consideration of Hallmark-Phoenix 3 LLC's mo-
tion to dismiss its appeal,
   IT Is ORDERED THAT:
   (1) The motion is granted. The appeal is dismissed.
   (2) Each side shall bear its own costs.
HALLMARK-PHOENIX 3 v. US                                       2
                                   FOR THE COURT


      JUL 252011                   /s/ Jan Horbaly
        Date                       Jan Horbaly
                                   Clerk
cc: Bryant S. Banes, Esq.
    Christopher A. Bowen, Esq.
s21
Issued As A Mandate: _=JUL=..:::-_2_5_2_0_11___


                                                   FILED
                                         II.S. COURT OF APPEALS FOR
                                            THE FEDERAL CIRCUIT

                                              JUL 25 2011
                                               .
                                                  JANHORBAlY
                                                     CLERK